ON MOTION
LINN, Circuit Judge.

ORDER

The Secretary of Veterans Affairs moves to dismiss Yvonne Paden, R.N.’s petition for review for lack of jurisdiction. Paden concedes that this court does not have jurisdiction over her petition for review and moves to transfer her petition for review to the United States District Court for the District of New Jersey. Paden states that the Secretary “takes no position on this application for transfer.”
Upon being discharged from her nursing position by the Department of Veterans Affairs, Paden sought review by the Disciplinary Appeals Board. The Board dismissed her appeal as untimely and the Acting Deputy Under Secretary for Health accepted the Board’s determination. Paden asserts that she “erroneously]” sought review of this matter in this court. We agree with the parties that review is not appropriate in this forum and conclude that a transfer to the district court is warranted.
Accordingly,
IT IS ORDERED THAT:
(1) The Secretary’s motion to dismiss is denied.
(2) Paden’s motion to transfer is granted.